46 F.3d 1123
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Patty Bailey COLLINS;  Linda Bailey Collins;  Steven DouglasCollins;  Dale Clinton Collins;  Carolyn Bailey Collins;Ella Bailey;  Ruby C. Bailey;  Juanita M. Bailey Cumbee;Teddy R. Bailey;  James E. Bailey;  Edna V. Bailey Price;Sandy G. Bailey;  Willard R. Meadows (Bailey), Plaintiffs Appellants,v.Buzz SCANLAND, Hotel Manger, Mary Moody Northern,Incorporated;  Ira E. Price;  L. J. Williams (ConstructionCompany);  Larry Falls, Sheriff, Giles County;  Mary MoodyNorthern, Inc., Defendants Appellees.Patty Bailey Collins;  Linda Bailey Collins;  HendersonPrice;  Edna V. Bailey Price;  Willard R. Meadows(Bailey), Plaintiffs Appellants,v.James A. Hartley, Commonwealth Attorney;  S. T. Vinson,Virginia State Game Warden;  W. A. Lucas, Investigator;  L.W. Falls, Sheriff of Giles County;  UNKNOWN DEPUTIES,Sheriff's Deputies to be named later, Giles County,Pearisburg, Virginia, Defendants Appellees.
No. 94-1114.
No. 94-1115.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 25, 1994.Decided Jan. 9, 1995.

Appeals from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, Chief District Judge.  (CA-93-506-R, CA-93-507-R)
Patty Bailey Collins, Linda Bailey Collins, Steven Douglas Collins, Dale Clinton Collins, Carolyn Bailey Collins, Ella Bailey, Ruby C. Bailey, Juanita M. Bailey Cumbee, Teddy R. Bailey, James E. Bailey, Edna V. Bailey Price, Sandy G. Bailey, Willard R. Meadows, Henderson Price, Appellants Pro Se.  Karen Suzanne Iezzi, MCGUIRE WOODS, BATTLE & BOOTHE, Richmond, Virginia;  Paul Christopher Kuhnel, Elizabeth Kay Dillon, WOODS, ROGERS & HAZLEGROVE, Roanoke, Virginia;  William Mark Dunn, Assistant Attorney General, Richmond, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before NIEMEYER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's order granting the Defendants' motions to dismiss, awarding sanctions against Willard Russell Meadows, imposing a prefiling injunction, and enjoining Meadows from representing third parties before the district court.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Collins v. Scanland and Collins v. Hartley, Nos.  CA-93-506-R;  CA-93-507-R (W.D.Va., Dec. 15, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  The motion for stay is denied as moot, and the "Motion for New Trials" is denied.

AFFIRMED